internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no tam-106657-99 cc dom it a b5 date date district_director taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend taxpayer partnership plaintiff issues should taxpayer be treated as a grantor_trust instead of a complex_trust if taxpayer is properly treated as a grantor_trust are there any legal or equitable doctrines that provide a basis for partial or total disallowance of the claims for refund tam-106657-99 conclusions taxpayer should not be treated as a grantor_trust because taxpayer is not properly treated as a grantor_trust it is not necessary to determine whether there are legal doctrines that provide a basis for a total disallowance of the claims for a refund facts the information submitted indicates that in plaintiff filed a suit against partnership for negligence and other claims related to with respect to a corporation that a subsidiary of plaintiff had purchased in there was a jury verdict against partnership in the amount of in taxpayer was established and partnership transferred in cash to taxpayer in the trial_court granted partnership’s motion for a new trial in an appellate court issued its opinion and remanded the case for a new trial a new trial has not yet started partnership a cash_basis taxpayer deducted on its form_1065 return the funding of taxpayer under sec_162 and sec_461 of the internal_revenue_code with respect to the taxable years through taxpayer filed returns as a complex_trust and reported income and paid tax for each of those years during those same years partnership funded the taxes paid_by taxpayer and deducted those amounts with respect to the and taxable years taxpayer filed returns stating that it was a wholly-owned grantor_trust during those years partnership reported the income of taxpayer and also deducted those amounts as constructive contributions to taxpayer in april of taxpayer filed amended returns for through claiming that it should always have been treated as a grantor_trust instead of a complex_trust and therefore is entitled to refunds of taxes that were paid with respect to those years partnership claims that it mistakenly filed as a complex_trust for through the statute_of_limitations for partnership’s taxable_year has expired the trust agreement provides that partnership and certain of its partners desire to create a_trust for the benefit of plaintiff to hold assets that would be used to satisfy all or part of the liability if any that partnership is finally determined to have with respect to the claims asserted against it by plaintiff in the lawsuit that plaintiff shall have no duty to execute or give credit to or marshal assets of taxpayer’s estate prior to executing on other assets of tam-106657-99 partnership sec_3 of the trust agreement provides that upon the occurrence of a final_determination the trustee shall liquidate the non-cash assets of taxpayer and make such payment to the plaintiff out of the taxpayer’s estate as is necessary to discharge to the maximum extent possible the liability if any that partnership is determined to have to plaintiff with respect to the claims pursuant to such final_determination net of any applicable insurance coverage that partnership may have with respect to any such liability it being understood that taxpayer’s estate may not be sufficient to fully discharge any such liability and that the trust agreement shall not limit any recourse that plaintiff may have against other assets of partnership the remaining portion of taxpayer’s estate if any shall then be distributed to the partners of partnership on whose behalf taxpayer was funded and the trustee may either i rely conclusively upon a certificate of partnership regarding the identity of and the amounts to be distributed to each such partner or ii pay to partnership in trust any amounts to be distributed to such partners for distribution by partnership to such partners on behalf of taxpayer law and analysis sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying out any trade_or_business sec_461 provides that the amount of any deduction or credit allowed by subtitle a shall be taken for the taxable_year which is the proper taxable_year under the method_of_accounting used in computing taxable_income sec_461 provides that if the taxpayer contests an asserted_liability the taxpayer transfers money or other_property to provide for the satisfaction of the asserted_liability the contest with respect to the asserted_liability exists after the time of the transfer and but for the fact that the asserted_liability is contested a deduction would be allowed for the taxable_year of the transfer or for an earlier taxable_year determined after application of sec_461 then the deduction shall be allowed for the taxable_year of the transfer sec_1_461-2 of the income_tax regulations provides that a taxpayer may provide for the satisfaction of an asserted_liability by transferring money or other_property beyond the taxpayer’s control i to the person who is asserting the liability ii to an escrowee or trustee pursuant to a written_agreement among the escrowee or trustee the taxpayer and the person who is asserting the liability that the money or other_property be delivered in accordance with the settlement of the contest or iii to tam-106657-99 an escrowee or trustee pursuant to an order of the united_states any state or political_subdivision thereof or any agency_or_instrumentality of the foregoing or a court that the money or other_property be delivered in accordance with the settlement of the contest sec_1_461-2 regarding the treatment of money or other_property transferred to an escrowee trustee or court and treatment of any income attributable thereto is reserved sec_641 provides that the tax imposed by sec_1 shall apply to the taxable_income of any kind of property held in trust sec_671 provides that where it is specified in subpart e that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust that are attributable to that portion of the trust to the extent that such items would be taken into account under chapter in computing taxable_income or credits against the tax of an individual sec_673 through specify the circumstances that cause a taxpayer to be regarded as the owner of a portion of a_trust sec_677 of the code provides that the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor sec_1_677_a_-1 provides that under sec_677 a grantor is in general treated as the owner of a portion of a_trust whose income is or in the discretion of the grantor or a nonadverse_party or both may be applied in discharge of a legal_obligation of the grantor the rules of sec_461 and sec_1_461-2 preclude taxpayer from being treated as owned by partnership under subpart e if partnership is entitled to a deduction for amounts contributed to taxpayer under sec_461 it is fundamentally inconsistent for partnership to also be treated as the owner of all the assets of taxpayer for federal_income_tax purposes for example if partnership were treated as the owner of taxpayer when amounts that were contributed by partnership to taxpayer are paid from taxpayer for deductible expenses further deductions might be claimed by partnership for amounts already deducted upon transfer to taxpayer therefore the provisions of subpart e cannot apply to treat partnership as the owner of any portion of taxpayer for which deductions are allowed under sec_461 and sec_1_461-2 instead the tax imposed by sec_1 will apply to the taxable tam-106657-99 income of taxpayer pursuant to sec_641 and subparts a b c and d part i subchapter_j chapter of the code will apply to taxpayer because taxpayer is not a grantor_trust for federal tax purposes it is not entitled to the requested refunds and there is no need to address the second issue caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 of the code provides that it may not be used or cited as precedent by richard l carlisle acting chief branch
